Citation Nr: 1140803	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-27 843	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for hemorrhoids.

This matter was previously remanded by the Board for additional development in December 2009.  That development was completed, and the claim was denied in a March 2011 Board decision.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

A Board decision was issued on March 21, 2011 which denied service connection for hemorrhoids.  At the time, the Veteran's service treatment records were not associated with the claims file, and review of the record indicates that they had been lost in a fire.  Subsequent to the March 2011 Board decision, the Veteran submitted service records which reflect the circumstances of his duties in an Army supply depot during service.   As such evidence consists of service records which may relate to the issue on appeal, the Board vacates its March 21, 2011 decision in this matter.  Id. 


Accordingly, the March 21, 2011 Board decision addressing the issue of entitlement to service connection for hemorrhoids is vacated.




	                        ____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


